649 F.2d 385
Douglas Glynn PAYTON, Administrator of the Estate of SherylLynn Payton, deceased, et al., Plaintiffs-Appellants,v.The UNITED STATES of America, Defendant-Appellee.
No. 79-2052.
United States Court of Appeals,Fifth Circuit.

Unit B
June 16, 1981.
Appeal from the United States District Court for the Southern District of Alabama, Virgil Pittman, Chief Judge.


1
Edward L. Hardin, Jr., Leon Kelly, Jr., Birmingham, Ala., for plaintiffs-appellants.


2
Emilia M. DeMeo, Trial Atty., Eloise E. Davies, U.S. Dept. of Justice, Washington, D.C., Civil Division, for defendant-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion February 2, 1981, 5 Cir., 1981, 636 F.2d 132).


5
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, FRANK M. JOHNSON, JR., HENDERSON, HATCHETT, ANDERSON, and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

6
A member of this Administrative Unit of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Administrative Unit in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the cause shall be reheard by this Administrative Unit of the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.